ORDER

PER CURIAM.
Joshua Knight appeals the judgment entered upon the jury’s verdict convicting him of domestic assault in the second degree, in violation of section 565.078 RSMo 2000. The trial court did not commit error, plain or otherwise, in allowing testimony regarding Knight’s use of marijuana. The judgment is affirmed.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25.